******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      ZARA LACKMAN ET AL. v. SAMANTHA
           HUNT MCANULTY ET AL.
                 (SC 19668)
       Palmer, Zarella, Eveleigh, McDonald and Robinson, Js.
     Argued October 14—officially released December 28, 2016*

  Bruce S. Beck, for the appellants-cross appellees
(plaintiffs).
  Stephen G. Walko, with whom were Andrea C. Sisca
and, on the brief, Julia E. Braun, for the appellees-
cross appellants (named defendant et al.).
                          Opinion

   ROBINSON, J. In this case, we consider whether a
grantor’s failure to record a separate document limiting
his powers ‘‘ ‘as trustee’ ’’ in accordance with General
Statutes § 47-20,1 when that grantor quitclaimed real
property to himself as trustee, has the effect of nullifying
the transfer of that property to the trust corpus, thereby
allowing that grantor, as an individual, subsequently to
devise that property through his will. The plaintiffs,
Zara Lackman and Dylan Hunt, appeal2 from the trial
court’s award of summary judgment in favor of the
defendants,3 who are beneficiaries of a trust settled by
the decedent, Hugh I. Hunt. On appeal, the plaintiffs
claim that the trial court improperly determined that
the phrase ‘‘otherwise dispose of’’ within § 47-20 does
not include a specific devise in a will. The plaintiffs
argue, therefore, that the decedent’s failure to record
a separate document limiting his powers as trustee
when he quitclaimed a certain parcel of real property
to himself as trustee subsequently allowed the decedent
to devise the property to the plaintiffs in his will. We
disagree with the plaintiffs, and conclude that § 47-20
does not apply in this case because it protects only the
interests of third parties who obtain property by means
of a conveyance from a grantor who had received that
property as trustee in the first instance. Because § 47-
20 did not nullify the decedent’s quitclaim deed to him-
self as trustee, the property was a trust asset, and the
specific devise in the decedent’s will adeemed. Accord-
ingly, we affirm the judgment of the trial court.4
   The record reveals the following facts and procedural
history. On December 8, 1994, the decedent became
the sole owner of the property, which is located at 6
North Street in the town of Goshen. On October 21,
1999, the decedent settled an inter vivos trust. The trust
was revocable, and the decedent amended it on three
separate occasions. In the first amendment, made on
March 7, 2003, the decedent removed his daughter,
Robyn Hunt Vogel as trustee, leaving himself as sole
trustee, and funded the trust with $10 ‘‘together with
any property added to the trust estate.’’ This amend-
ment also included a provision transferring the dece-
dent’s interest in the property at his death equally to
his daughters, Alexandra A. Armitage and Samantha
Hunt McAnulty. On June 30, 2004, the decedent
amended the trust for a second time. Through that sec-
ond amendment, the decedent eliminated, inter alia,
the provision concerning the property in the previous
amendment and replaced it with a more generalized
provision distributing the remaining trust corpus
equally to all of his daughters. The decedent also added
a provision in the second amendment expressing his
specific intent not to provide a distribution for his son,
Hugh Hunt III. On February 24, 2006, the decedent made
a third and final amendment to the trust, in which he,
inter alia, equalized the trust distribution among all of
his children, including his son.
   Shortly after the second amendment, on July 8, 2004,
the decedent executed a quitclaim deed of the property
to himself as trustee, placing the property into the trust
corpus. The quitclaim deed then was recorded on the
Goshen land records. However, no document specifying
or restricting his powers as trustee ever was recorded.
As the trial court noted, ‘‘[a]fter deeding the property
to himself as trustee, the decedent never amended the
trust to exclude the property, never conveyed the prop-
erty out of the trust, and never revoked the trust.’’
Subsequently, in 2011, the decedent executed a will
through which he purported to devise the property to
the plaintiffs and their father, Hugh I. Hunt III. In 2013,
the decedent passed away. McAnulty, acting as the
executrix of the decedent’s estate, did not distribute
the property to the plaintiffs because counsel advised
her that the property remained in the trust, outside of
the probate estate, and therefore could not have been
devised through the will.
   The plaintiffs then brought this action against the
defendants seeking, inter alia, a declaratory judgment
determining, pursuant to General Statutes § 47-31, the
rights and ownership interests of the defendants in the
property.5 The defendants also filed a counterclaim that
sought judgment, pursuant to § 47-31, dismissing the
plaintiffs’ claims to the property and quieting title in
favor of McAnulty and Katherine Hunt McNeil as suc-
cessor trustees. Thereafter, the defendants moved for
summary judgment, claiming that the property
remained a trust asset at the time of the decedent’s
death and, as such, never became part of the decedent’s
probate estate. In response, the plaintiffs filed a cross
motion for summary judgment claiming that, pursuant
to § 47-20, the failure to record a separate, duly exe-
cuted document setting forth the powers of the grantee
rendered the quitclaim deed a nullity and, as such,
allowed the decedent to dispose of the property through
his will. On October 6, 2015, the trial court issued the
operative memorandum of decision,6 dismissing, inter
alia, the plaintiffs’ motion for summary judgment, and
granting the defendants’ motion for summary judgment
as to count one of the complaint.7
   In its memorandum of decision, the trial court applied
General Statutes § 1-2z to its analysis of § 47-20. In a
thorough textual analysis, the trial court determined
that the legislature’s use of the word ‘‘such’’ to modify
the words ‘‘real estate’’ and ‘‘interest’’ in the second
sentence, required it to read the two sentences of § 47-
20 together. The trial court then determined that the
dictionary definition of ‘‘dispose of’’ encompassed both
a permanent assignment and a more temporary designa-
tion. Although those two conflicting meanings could
lead to ambiguity, the trial court reasoned that, when
read in the context of the remainder of § 47-20, the
statute clearly and unambiguously indicates that the
legislature intended the phrase ‘‘dispose of’’ only to
include permanent transfers of real property. The court
ultimately concluded that the phrase ‘‘otherwise dis-
pose of’’ as used in § 47-20, plainly and unambiguously
did not include devising property through a will.
Accordingly, the trial court granted the defendants’
motion for summary judgment and quieted title to the
property in their favor. The plaintiffs’ appeal followed.
   On appeal, the plaintiffs claim that the trial court
improperly interpreted § 47-20. Specifically, the plain-
tiffs assert that the phrase ‘‘dispose of’’ within § 47-20
has a well recognized meaning under Connecticut law
that includes devises in wills. Additionally, the plaintiffs
contend that the phrase ‘‘or otherwise’’ is meant to be
read as broadly inclusive, and so, taken together with
the phrase, ‘‘dispose of,’’ § 47-20 plainly and unambigu-
ously includes will devises. Thus, according to the plain-
tiffs’ view of § 47-20, based in part on this court’s
decision in Benassi v. Harris, 147 Conn. 451, 162 A.2d
521 (1960), the property never became part of the trust
corpus because the decedent failed to record a separate
instrument limiting his powers as trustee, thereby ren-
dering the term ‘‘trustee’’ in the quitclaim deed without
legal effect, leaving the decedent free to dispose of the
property as if he had continued to hold it as an individ-
ual. Finally, the plaintiffs contend that the second sen-
tence of § 47-20 does not limit the first sentence’s
applicability only to permanent transfers, in that the
two sentences govern the rights of two different constit-
uencies, namely, the rights of the grantee as trustee
and the rights of a transferee receiving property from
such grantee, respectively.
   In response, the defendants initially contend that
§ 47-20 does not apply to the question presented, as it
only applies when there is a transfer of real estate from
a grantee, as trustee, to a third party. The defendants
further argue that the phrase ‘‘otherwise dispose of’’
within § 47-20 does not include a will devise because
the plaintiffs erroneously assume that the occasional
colloquial use of the term ‘‘disposition’’ to describe leav-
ing property in a will must also include will transfers.
The defendants contend that a fee interest in the prop-
erty never transferred to the plaintiffs because a will
devise is not a transfer of interest in real property, but
is rather a statement of a future intent to transfer and,
as such, no interest transferred prior to the decedent’s
death. In contrast, however, the defendants observe
that the transfer of property from a grantor to a trustee
is a present transfer of interest because it conveys legal
title to the trustee with the beneficial interest in the
property going to the beneficiaries of the trust. We agree
with the defendants, and conclude that the plain and
unambiguous language of § 47-20 does not apply in the
present case, which does not involve a subsequent
transfer of the property of the grantee ‘‘as trustee’’ to
a third party.8
   Whether § 47-20 applies to the facts of this case pre-
sents a question of statutory construction over which
we exercise plenary review. Gonzalez v. O & G Indus-
tries, Inc., 322 Conn. 291, 302, 140 A.3d 950 (2016).
‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning
. . . § 1-2z directs us first to consider the text of the
statute itself and its relationship to other statutes. If,
after examining such text and considering such relation-
ship, the meaning of such text is plain and unambiguous
and does not yield absurd or unworkable results, extra-
textual evidence of the meaning of the statute shall not
be considered. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) Id., 302–303. Significantly, ‘‘our case law is clear
that ambiguity exists only if the statutory language at
issue is susceptible to more than one plausible interpre-
tation.’’ State v. Orr, 291 Conn. 642, 654, 969 A.2d
750 (2009).
   In accordance with § 1-2z, we begin our analysis with
the text of the statute. Section 47-20 provides in relevant
part: ‘‘The word ‘trustee’ or ‘agent’, or the words ‘as
trustee’, or words of similar meaning, following the
name of the grantee in a duly executed and recorded
instrument which conveys, transfers or assigns real
estate or any interest therein . . . do not, in the
absence of a separate duly executed and recorded
instrument defining the powers of the grantee, affect
the right of the grantee to sell, mortgage or otherwise
dispose of the real estate or interest therein in the same
manner as if those words had not been used. No person
to whom such real estate or interest therein has been
transferred or mortgaged by such grantee is liable for
the claim of any undisclosed beneficiary or principal
or for the application of any money which may have
been paid by such person therefor.’’ When read in isola-
tion, the first sentence, as viewed by the plaintiffs,
appears to describe the precise factual scenario pres-
ently before us. Here, we have a grantor, the decedent,
who quitclaimed the property to himself, as trustee,
without recording a separate document defining his
duties as trustee. Reading just the first sentence sug-
gests that the plaintiffs’ interpretation is correct, and
that here, because the decedent failed to execute a
separate document limiting his powers as trustee, that
he was free to dispose of the property as if he owned
it as an individual.
   We do not, however, read the first sentence of § 47-
20 in isolation. ‘‘[I]t is a basic tenet of statutory construc-
tion that [w]e construe a statute as a whole and read its
subsections concurrently in order to reach a reasonable
overall interpretation.’’ (Emphasis omitted; internal
quotation marks omitted.) Thomas v. Dept. of Develop-
mental Services, 297 Conn. 391, 403–404, 999 A.2d 682
(2010). Importantly, ‘‘[l]egislative intent is not to be
found in an isolated sentence; the whole statute must
be considered.’’ (Internal quotation marks omitted.)
Historic District Commission v. Hall, 282 Conn. 672,
684, 923 A.2d 726 (2007). The second sentence focuses
on eliminating a third-party grantee’s liability sur-
rounding a transfer of ‘‘such real estate or interest
therein’’ based on undisclosed beneficiaries. General
Statutes § 47-20. As the statute does not define the word
‘‘such,’’ in accordance with General Statutes § 1-1 (a),
we look to the common understanding expressed in
dictionaries in order to afford the term its ordinary
meaning. See, e.g., Standard Oil of Connecticut, Inc.
v. Administrator, Unemployment Compensation Act,
320 Conn. 611, 645, 134 A.3d 581 (2016). ‘‘The word
‘such’ has been construed as an adjective referring back
to and identifying something previously spoken of; the
word naturally, by grammatical usage, refers to the last
antecedent. . . . The accepted dictionary definitions
of ‘such’ include ‘having a quality already or just speci-
fied,’ ‘previously characterized or specified,’ and ‘afore-
mentioned.’ ’’ (Citations omitted.) LaProvidenza v.
State Employees’ Retirement Commission, 178 Conn.
23, 27, 420 A.2d 905 (1979), quoting Webster’s Third
New International Dictionary (1971). Mindful of the dic-
tionary definition of the term ‘‘such,’’ the defendants’
contention that the second sentence of § 47-20, through
the use of the phrases ‘‘such real estate or interest
therein’’ and ‘‘such grantee,’’ limits the scope of the
first sentence.
   The second sentence of § 47-20 focuses on eliminat-
ing liability surrounding a transfer of ‘‘such real estate
or interest therein’’ based on the claims of potential
beneficiaries to the property, undisclosed to the trans-
feree. ‘‘Such real estate or interest therein’’ refers back
to the property transferred from a grantor to another
person ‘‘as trustee,’’ as set forth in the first sentence
of § 47-20. Thus, when read as a whole, § 47-20 describes
two separate conveyances of the same property: (1)
from the original grantor to a grantee ‘‘as trustee,’’ and
(2) from that trustee to a third-party grantee. Section
47-20 therefore provides protection to a third party
grantee in the second conveyance in the event of subse-
quent claims to the property from undisclosed benefici-
aries. Put simply, without a second conveyance of
property to a third-party grantee, § 47-20 does not apply.
   In contending that the decedent’s failure to record a
separate instrument restricting his powers as trustee
nullified the transfer of the property to the trust, the
plaintiffs, however, rely on this court’s decision in
Benassi v. Harris, supra, 147 Conn. 457, for the proposi-
tion that, pursuant to § 47-20, in the absence of such
an instrument, the use of the word ‘‘trustee’’ in the
decedent’s quitclaim deed is a nullity. We disagree. As
the trial court aptly noted in its memorandum of deci-
sion, Benassi is readily distinguishable from the situa-
tion before us and, particularly, buttresses our
interpretation that § 47-20 applies only to protect the
interest of third parties who have received their interest
via a second conveyance of property from a grantor
who received his interest as a trustee. In Benassi, two
conveyances of property occurred. Id., 453–54. First,
the plaintiff conveyed the property to a developer as a
trustee. Id. Second, the developer, purporting to act as
a trustee of the property for the benefit of his own
existing corporations, conveyed the property to a third-
party grantee, namely, the defendants, who were his
existing corporations’ bankruptcy trustees.9 Id., 454.
This court held that the defendants could not be
required to perform the contract between the plaintiff
and the developer or to pay damages to the plaintiff,
noting, in part, that use of the word ‘‘ ‘trustee’ ’’ in the
first conveyance ‘‘was a nullity . . . .’’ Id., 457. Thus,
pursuant to § 47-20, the defendants were protected from
certain claims made by the plaintiff. Id.
  Here, unlike in Benassi, we do not have a second
conveyance of the property to a third-party grantee that
would warrant protection under § 47-20. We have just
one conveyance of the property—from the decedent to
himself as trustee for the benefit of his children. The
decedent, ‘‘as trustee,’’ never purported to make
another transfer of the property. Accordingly, we con-
clude that § 47-20 is clear and unambiguous in that it
does not apply to the present case.10
  Having concluded that § 47-20 does not apply, we
must determine whether the property remained within
the trust corpus or passed through probate upon the
decedent’s death. The decedent, through a quitclaim
deed conveyed to the grantee, here, himself as trustee,
his fee simple interest in the property, and through the
words ‘‘as trustee,’’ placed the property into the trust
corpus. See Socha v. Bordeau, 277 Conn. 579, 588 n.7,
893 A.2d 422 (2006); Hansen v. Norton, 172 Conn. 292,
295–96, 374 A.2d 230 (1977); Restatement (Second),
Trusts § 100 (1959). Upon transfer of the property to
himself as trustee, the decedent, as an individual, no
longer had an interest in the property. Rather, the dece-
dent, as trustee, held legal title to the property, and
the defendants, as beneficiaries of the trust, held the
beneficial interest in the property. See Naier v. Beck-
enstein, 131 Conn. App. 638, 646–47, 27 A.3d 104, cert.
denied, 303 Conn. 910, 32 A.3d 963 (2011). Put simply,
the decedent, as an individual, no longer had any inter-
est in the property that he could devise in a will.11 As
such, although the decedent specifically devised the
property through his will, because he did not own the
property at the time of his death, the specific devise
adeemed and, therefore, the plaintiffs took nothing as
devisees. See R. Folsom & L. Beck, Revocable Trusts
and Trust Administration in Connecticut (2016) § 17:7.
Thus, the trial court properly determined that, upon
the decedent’s death, the property remained within the
trust corpus, and the interest in the property transferred
to successor trustees to convey to the trust beneficiar-
ies, namely, the defendants.
   The judgment is affirmed with respect to the plain-
tiffs’ appeal. The defendants’ cross appeal is dismissed.
   In this opinion the other justices concurred.
   * December 28, 2016, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 47-20 provides in relevant part: ‘‘The word ‘trustee’
or ‘agent’, or the words ‘as trustee’, or words of similar meaning, following
the name of the grantee in a duly executed and recorded instrument which
conveys, transfers or assigns real estate or any interest therein . . . do not,
in the absence of a separate duly executed and recorded instrument defining
the powers of the grantee, affect the right of the grantee to sell, mortgage
or otherwise dispose of the real estate or interest therein in the same manner
as if those words had not been used. No person to whom such real estate
or interest therein has been transferred or mortgaged by such grantee is
liable for the claim of any undisclosed beneficiary or principal or for the
application of any money which may have been paid by such person
therefor.’’
   2
     The plaintiffs appealed to the Appellate Court from the judgment of the
trial court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   3
     References to the defendants in this opinion include the following individ-
uals: Alexandra A. Armitage, Christina Lona Hunt, Samantha Hunt McAnulty,
Katherine Hunt McNeil, Robyn Hunt Vogel, and Jacqulyn Hunt Wicklund.
   We note that the complaint in the present case also named the following
additional defendants: the plaintiffs’ father, Hugh I. Hunt III; an attorney,
Peter V. Reis, Jr.; and a law firm, Sullivan, Reis, Sanchy & Perlotto, LLC.
The claims against these additional defendants are not, however, presently
at issue. See footnote 5 of this opinion.
   4
     We note that, in light of this conclusion, we need not address the issues
raised in the defendants’ cross appeal. See footnote 8 of this opinion.
   5
     In count one of the complaint, the plaintiffs sought a declaratory judg-
ment determining their ownership interest in the property. In count two,
the plaintiffs alleged a breach of duty of care against McAnulty, in her
position as the executrix of the decedent’s estate, and also against the
attorney, Peter V. Reis, Jr., and the law firm, Sullivan, Reis, Sanchy & Perlotto,
LLC, that had advised McAnulty not to transfer interest in the property to
the plaintiffs. Count two of the complaint is not, however, at issue in this
case and, therefore, we need not consider it further.
   6
     The court initially issued a memorandum of decision on May 26, 2015.
After the plaintiffs successfully moved for reconsideration, the court revised
its analysis of the issues, but ultimately came to the same conclusion. As
such, the October 6, 2015 memorandum of decision ‘‘supersede[d] and clari-
fie[d] the May 26, 2015 memorandum of decision.’’
   7
     We note that the trial court also denied the plaintiffs’ cross motion
for summary judgment as to both counts one and two. See footnote 5 of
this opinion.
   8
     In support of their motion to dismiss, the defendants filed two affidavits,
including one from Professor Jeffrey Cooper, as a legal expert in trusts and
estates. In response, the plaintiffs filed a motion to strike Cooper’s affidavit.
Cooper then submitted a revised affidavit, in response to which the plaintiffs
filed a second motion to strike. The trial court granted the plaintiffs’ second
motion to strike Cooper’s affidavit on the ground that it expressed an opinion
on the ultimate legal issue, which was the court’s prerogative, rather than
that of the expert witness. The defendants have filed a cross appeal to
challenge the trial court’s decision with respect to the issue of the admissibil-
ity of Cooper’s affidavit. We note that, because the defendants were not
aggrieved by the judgment of the trial court, this claim is not the proper
subject of a cross appeal. See Erickson v. Erickson, 246 Conn. 359, 370 n.9,
716 A.2d 92 (1998). Moreover, because we affirm the trial court’s award of
summary judgment in favor of the defendants, we need not consider whether
to address the issues presented in the defendants’ cross appeal as an adverse
ruling. See id.; see also Practice Book § 63-4 (a) (1) (B).
   9
     In Benassi, the plaintiff conveyed property to the developer, ‘‘as trustee,’’
pursuant to a written agreement. Benassi v. Harris, supra, 147 Conn. 453.
The parties recorded the deeds and the agreement, which provided that the
developer was to build homes on two lots and convey them back to the
plaintiff. Id., 453–54. The parties also agreed that the developer would create
a new corporation for the subdivision, rather than convey this property to
one of his existing corporations. Id., 453.
   The developer never performed his duties under the agreement by seeking
approval for subdivision of the property or by creating a new corporation
to hold the plaintiff’s property. Id., 454. Rather, his existing corporations
faced bankruptcy, so he deeded the property to the defendants. Id. To do
so, the developer added language to this second conveyance purporting to
state that he had been acting as trustee for the benefit of his existing
corporations in the original conveyance. Id. The plaintiff brought an action to
invalidate his original conveyance to the developer, as well as the subsequent
conveyance from the developer to the defendants. Id., 452–53.
   In ruling for the plaintiff, this court relied on § 354 of the Restatement
of Contracts to determine whether the plaintiff was entitled to an equitable
remedy for specific restitution and retransfer of property based on the
unavailability of other adequate remedies. Benassi v. Harris, supra, 147
Conn. 456. In considering whether the plaintiff had another adequate remedy,
the court relied on § 47-20 to hold that the use of the word ‘‘ ‘trustee’ ’’ in
the first conveyance was a nullity and could not make the developer ipso
facto a trustee. Id., 457. The defendants were not parties to the developer’s
agreement with the plaintiff, and as such, could not be required specifically
to perform the contract or pay damages for its breach. Accordingly, the
only adequate remedy available to the plaintiff was the cancellation of his
deed to the developer, as trustee, and the developer’s subsequent deed to
the defendants. Id.
   10
      To the extent that any ambiguity remains, the only recorded legislative
history for § 47-20 supports this interpretation that it is intended to protect
third parties obtaining property from a trustee. See State v. Rodriguez-
Roman, 297 Conn. 66, 78, 3 A.3d 783 (2010). When discussing the purpose
of the bill in the Senate, Senator T. Clark Hull stated the following: ‘‘Mr.
President, this is a technical bill . . . to clarify language in a long existing
statute, to make it clear that when title is taken by a person as trustee,
agent or other similar meanings, it does not require a person thereafter
dealing with that title to check into the trust or agency power to that deed.’’
13 S. Proc., Pt. 1, 1969 Sess., p. 439.
   These remarks reveal that the legislature did not intend for § 47-20 to
remove corpus from the trust based on a grantor’s failure to record a separate
document limiting his or her powers as trustee with respect to that corpus.
Rather, based on these remarks, § 47-20 was enacted to protect third-party
grantees in a second conveyance of property. Specifically, in the first convey-
ance of property, a grantor conveys land to a grantee, as trustee. In the
second conveyance, that grantee transfers the property to a third party.
Section 47-20 provides protection for third-party grantees in a second con-
veyance who receive title to property from a ‘‘ ‘trustee, agent,’ ’’ or from a
person with a title of similar meaning. Id., remarks of Senator Senator T.
Clark Hull.
   11
      At oral argument before this court, a question was raised about whether
the decedent’s second trust amendment, which eliminated the specific refer-
ence to the property and replaced it with a more generalized provision that
included the entire remaining trust corpus, effectively removed the property
from the trust. Although the trust was revocable, the record is devoid of
any indication that the decedent amended the trust specifically to exclude
the property, conveyed the property out of the trust, or revoked the trust.
Thus, we agree with the trial court’s conclusion that it was undisputed
that, ‘‘[a]fter deeding the property to himself as trustee, the decedent never
amended the trust to exclude the property, never conveyed the property
out of the trust, and never revoked the trust.’’
   It is of note that, in the decedent’s second amendment to the trust, he
eliminated the provision concerning the property and replaced it with a
new, more generalized provision that stated that all of the remaining trust
corpus would be distributed equally to his daughters. Less than two weeks
after the second amendment, the decedent quitclaimed the property to
himself, as trustee, placing it within the trust corpus. As such, the generalized
language encompassed the property, as well as any other trust corpus
remaining in the trust, upon the decedent’s death.